Citation Nr: 0517677	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  03-32 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) disability benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The appellant claims World War Two service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from decisions made by the VA Regional Office (RO) 
in Manila, the Republic of the Philippines, in May 2002 and 
August 2003.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim on appeal 
decided herein has been obtained; the RO has notified the 
appellant of the evidence needed to substantiate the claim 
addressed in this decision.  

2.  The United States National Personnel Records Center 
(NPRC) has certified that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  


CONCLUSION OF LAW

The criteria for "veteran" status for purposes of 
entitlement to VA benefits have not been met as a matter of 
law; the appellant is not eligible for VA benefits.  
38 U.S.C.A. §§ 101(2), 107, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.1(d), 3.40, 3.41, 3.102, 3.159, 3.203 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (herein "VCAA"), Pub. L. No. 106-475, 114 Stat. 
2096.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  

The appellant filed his claims after the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore, 
compliance with the VCAA is required with regard to this 
claim.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled with respect to the claim now before 
the Board.  Discussions in the March 2002 VCAA notice letter, 
the May 2002 and August 2003 decision letters, and the 
October 2003 statement of the case (SOC), adequately informed 
him of the information and evidence needed to substantiate 
his claim.  

A VCAA notice letter dated in March 2002 informed the 
appellant of the VCAA's implementing regulations, including 
that VA would assist him in obtaining government or private 
medical or employment records, provided that he sufficiently 
identified the records sought and submitted releases as 
necessary.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini II)), the United States Court 
of Appeals for Veterans Claims (Court) held that a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  That was done in this case, 
although the initial March 2002 VCAA notice did not address 
the evidence required to establish "veteran" status, which 
would qualify the appellant for the benefits he seeks.  That 
information was provided later.  The Board finds that the May 
2002 and August 2003 decision letters, and the October 2003 
SOC show that the appellant was notified of the evidence 
needed to substantiate his claim and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  In the instant case, although the VCAA notice 
provided to the appellant does not contain the precise 
language of the "fourth element," the Board finds that this 
was non-prejudicial error, because this case turns on 
evidence held by the service department, rather than on 
evidence in the appellant's possession.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.  Thus, the 
failure to use the exact language of 38 C.F.R. § 3.159(b)(1) 
with respect to this "fourth element" was harmless, non-
prejudicial error, if error at all.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 2005). 

Absent the required certification of service from the service 
department, which is determinative as a threshold matter in 
the present case, there is no reasonable possibility that 
further development of the claim by VA would substantiate the 
claim.  Nor, in the context of the law that applies to this 
case, is there any indication in the record that there is any 
evidence that could substantiate the claim that has not been 
obtained.  The appellant has had an opportunity to respond 
with additional evidence or argument on this ground for 
denying his claim.  He has neither come forward with 
appropriate evidence nor is there any reasonable possibility 
that such evidence exists.  In light of all of these 
considerations, the Board finds that it is not prejudicial to 
the claimant to proceed to adjudicate the claim on the 
current record.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

Moreover, the VCAA recognizes certain circumstances where VA 
will refrain from or discontinue providing assistance.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to, the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  38 C.F.R § 
3.159(d).  The RO took appropriate steps to attempt to verify 
the appellant's alleged period of active service and no other 
development is warranted because the law, and not the 
evidence, is dispositive in this case.  VA is not required to 
provide assistance if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a)(2) (West 2002).  

The enactment of the VCAA has no material effect on 
adjudication of the claim currently before the Board.  The 
law, not the evidence, controls the outcome of this appeal 
(see Sabonis v. Brown, 6 Vet. App. 426 (1994)).  In Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001), the Court held that the 
enactment of the VCAA does not affect matters on appeal when 
the question is one limited to statutory interpretation. See 
also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason 
v. Principi, 16 Vet. App. 129 (2002) (the veteran did not 
serve on active duty during a period of war and was not 
eligible for non-service-connected pension benefits; because 
the law as mandated by statute, and not the evidence, is 
dispositive of the claim, the VCAA is not applicable).

Factual Background

The appellant submitted a document from the Philippine Army, 
showing that he entered service in September 1941 and was 
discharged in March 1948.  Service reportedly included 
guerilla activities.  

A certification from the Republic of the Philippines, 
Ministry of National Defense, dated in October 1982, 
certifies that documents available at that headquarters show 
the appellant's status as USAFFE, that he entered service in 
September 1941 and that he reverted to inactive status in 
March 1948.  

The appellant provided details of his service in his March 
2002 claim, August 2003 notice of disagreement, and October 
2003 appeal.  

In October 2002, the NPRC reported that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the 
United States Armed Forces.  

Analysis

The appellant contends that he is eligible for recognition as 
a "veteran" for the purpose of obtaining VA disability 
compensation benefits because he rendered military service 
during the war, specifically as a member of the Commonwealth 
Army of the Philippines, including as a recognized guerilla, 
in the service of the Armed Forces of the United States.  He 
requests that VA consider the documentary evidence he 
submitted in support of his claim.  The appellant reports 
that he was inducted into the Philippine Army, in September 
1941, and assigned to "A" Company, 1st Battalion, 81st 
Infantry Regiment, United States Armed Forces Far East 
(USAFFE), at Lahug, Cebu.  He described various activities.  
In February 1942, they were attacked by the Japanese and 
retreated.  Their officers escaped and the unit was 
disbanded.  He reported that he subsequently served with the 
84th Infantry Regiment Guerilla, until the end of 
hostilities.  

Eligibility for VA benefits is governed by statute and 
regulations, which define an individual's legal status as a 
veteran of active military, naval, or air service.  
38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2004).  The term "veteran" is defined as a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d) 
(2004).  "Active military, naval, and air service" includes 
active duty.  "Active duty" is defined as full-time duty in 
the Armed Forces.  38 C.F.R. § 3.6(a),(b) (2004).  "Armed 
Forces" consists of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1.  

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall be deemed to have 
been active military, naval, or air service for only certain 
specified purposes. 38 U.S.C.A. § 107(a) (West 2002); 38 
C.F.R. §§ 3.40, 3.41 (2004).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department; (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a) (2004).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203.  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla.  38 C.F.R. §§ 3.40, 3.41.  The 
Court has held that a service department determination as to 
an individual's service shall be binding on the VA.  Duro v. 
Derwinski, 2 Vet. App. 530 (1992).  

In this case, the appellant has submitted various documents.  
The RO forwarded the service information provided by the 
appellant to the appropriate service department at the NPRC.  

An October 2002 verification of service from NPRC reflects 
that the appellant had "no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed 
Forces."  There is no evidence or contention that the 
service as verified is erroneous in such a way as to warrant 
a further request to the service department to verify or 
recertify additional military service; that is, there is no 
indication or contention that the appellant's name was 
misspelled or that the wrong service number was used when 
verification was made.  See Sarmiento v. Brown, 7 Vet. App. 
80 (1994).

As to the matter of the appellant's basic eligibility for VA 
benefits, the Board notes the various documents submitted by 
the appellant reflecting service in the Armed Forces of the 
Philippines, Philippine Army; however, VA is not bound by 
Philippine Army determinations of service.  The Court has 
held that a United States service department determination as 
to an individual's service shall be binding on VA.  See Duro, 
2 Vet. App. 530.  Because the U.S. service department's 
determination regarding the appellant's service is binding on 
VA, the Board must conclude that the appellant is not a 
"veteran" for purposes of entitlement to VA benefits, and 
the appellant's claim for entitlement to VA benefits based on 
such service must be denied as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to basic eligibility for VA benefits is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


